HALL, Judge.
Richard W. Receveur appeals from his judgment and sentences for burglary of a dwelling and grand theft. He raises four points on appeal, but we find merit only in his contention that his judgment incorrectly reflects a conviction for burglary while armed with an explosive or dangerous weapon, rather than for burglary of a dwelling. Accordingly, we reverse and remand for correction of the scrivener’s error. The judgment and sentences are affirmed in all other respects.
SCHEB, A.G.J., and RYDER, J„ concur.